Citation Nr: 0815182	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a convulsive disorder 
with headaches, status post craniotomy due to brain abscess, 
claimed as secondary to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1955 to January 
1957.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.      


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that a convulsive disorder with headaches, 
status post craniotomy due to brain abscess, was caused by 
any in-service exposure to ionizing radiation.  


CONCLUSION OF LAW

The veteran's convulsive disorder with headaches, status post 
craniotomy due to brain abscess, claimed as secondary to 
exposure to ionizing radiation, was not incurred in or 
aggravated by military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
residuals of a brain disorder.  In the interest of clarity, 
the Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here letters from 
VA dated in July 2001, May 2002, and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprise his claim and of the evidence needed 
to substantiate the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim in December 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice on disability 
evaluations and effective dates until March 2006, after the 
initial adjudication in December 2002.  See Dingess/Hartman, 
supra.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran is rebutted by the record, 
and that proceeding with a final decision is appropriate 
here.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claim will be denied.  So no evaluation or 
effective date will be assigned here.  Moreover, the Board 
notes that, following full and proper notice, VA, in 
accordance with Mayfield, readjudicated the veteran's claim 
in a June 2006 Supplemental Statement of the Case.  As such, 
the veteran will not be negatively affected by the untimely 
notice here.  In sum, the Board finds that VA satisfied VCAA 
notification requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the veteran with an opinion 
from an Independent Medical Expert (IME opinion).         

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  





II.  The Merits of the Claim for Service Connection

The veteran claims entitlement to service connection for a 
convulsive disorder with headaches, status post craniotomy 
due to brain abscess, claimed as secondary to exposure to 
ionizing radiation.  

The veteran and his representative detail the following 
alleged chain of causality - in-service exposure to radiation 
caused the veteran a "compromised immune system"; in-
service dental treatment, hernia surgery, and/or a blow to 
the head from a large wooden crate led to the development of 
an in-service brain infection that occurred due to the 
weakened immune system; the brain infection lay dormant for 
many years until 1986-87 corticosteroid treatment for a skin 
disorder activated the brain infection, resulting in a brain 
abscess requiring surgery; the veteran underwent a craniotomy 
surgery in March 1988 to remove the brain abscess; and the 
surgery caused current residuals to include a convulsive 
disorder with headaches.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.  

The veteran cannot avail himself of this avenue of recovery.  
A brain abscess disorder is not among the specific listed 
disorders eligible for the service connection presumption 
under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).      

The second avenue of recovery here is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).  

The veteran cannot avail himself of this second avenue of 
recovery either.  Again, a brain abscess is not among the 
specific listed diseases eligible for the service connection 
presumption under 38 C.F.R. § 3.311(b)(2).    

Regarding the third avenue of recovery here, a veteran may 
also establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the veteran is not entitled to service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.309 and 3.311 does not preclude an 
evaluation as to whether the veteran is entitled to direct 
service connection under 38 C.F.R. § 3.303.  In order to 
warrant service connection under this regulation, there must 
be (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Pond v. West, 12 Vet. 
App. at 341, 346 (1999).

The veteran has presented competent private medical evidence 
showing that he underwent a March 1988 left brain craniotomy 
for a brain abscess.  Moreover, subsequent medical evidence 
supports the veteran's claim to having residuals from this 
surgery, to include a convulsive disorder with headaches, and 
other mental and psychiatric symtpomatology.  The first 
element of Pond is therefore established here.  Pond, 12 Vet. 
App. at 346.  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

As to the second element of Pond, the Board finds the 
evidence in equipoise on the issue of whether the veteran was 
exposed during service to ionizing radiation.  On the one 
hand, there is no objective evidence in this matter showing 
that the veteran was exposed to radiation - he admitted in 
his January 2007 Board hearing that he received no treatment 
for radiation-related disorders in service; July 1964 reports 
of medical examination and history - pertaining to the 
veteran's reserve service - note radiation exposure based on 
the veteran's own history, but do not note any disorders that 
may have been radiation related; and an October 2002 letter 
from the Department of the Army's Radiation Standards and 
Dosimetry Laboratory states that no information pertaining to 
radiation exposure was uncovered for the veteran.  

On the other hand, the record indicates that service medical 
records may have been destroyed by fire while in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (where records are apparently lost 
while in the possession of the government, a heightened 
obligation applies to consider carefully the benefit-of-the-
doubt rule); the veteran provided credible testimony in his 
January 2007 Board hearing regarding his claim to radiation 
exposure; a January 1957 letter of appreciation submitted by 
the veteran indicates that the veteran was attached to a 
"Special Weapons" command; and the veteran's DD-214 shows 
he served as an "atomic weapons electrical assembly 
technician."  

After reviewing this evidence, the Board finds reasonable 
doubt surrounding the veteran's claim that he experienced 
exposure to radiation in service.  So the Board cannot find 
that the evidence preponderates against the veteran's claim 
that he was exposed to ionizing radiation during service.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  As such, the second element of Pond is established 
here.      

Nevertheless, the Board finds service connection unwarranted 
here because the third element of Pond is not established - 
the preponderance of the medical evidence of record indicates 
that the veteran's apparent radiation exposure, sometime 
between March 1955 and January 1957, did not relate to the 
brain abscess that led to his craniotomy in March 1988, and 
to the residuals he currently experiences.   

The Board notes a division of opinion on this matter of 
medical nexus.  There are four medical opinions of record 
addressing the issue of whether the veteran's service, and 
ostensible radiation exposure, relate to his brain abscess.  
After reviewing this evidence, the Board finds the evidence 
against the claim to be of more probative value, and finds 
that that evidence preponderates against the evidence 
supporting the veteran's claim.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (the Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  

Two of the opinions of record do not offer supportive or 
negative evidence here.  December 2000 and June 2004 private 
opinions state that it is possible that the veteran's 
apparent radiation exposure related to his abscess.  As 
neither opinion addresses the issue of probability, these 
opinions are neither probative nor persuasive with regard to 
the particular issue of causality in this matter.    

Two other opinions of record are probative however - a 
February 2006 letter from a private examiner found the 
veteran's abscess related to his service, while the letter of 
record from the IME, dated in December 2007, found the 
veteran's abscess and subsequent surgery unrelated to the 
veteran's service.  

The February 2006 private examiner supported the veteran's 
theory of causation.  He repeated the veteran's claimed 
history of exposure to radiation.  He noted the veteran's 
claimed dental treatment during active service.  He stated 
that brain abscesses are usually a direct result of blood 
borne systemic infection.  And then he surmised that the 
following sequence of events occurred in the veteran's case - 
the veteran was exposed to radiation, he developed leucopenia 
and a weakened immune system, bacteria from the mouth 
probably landed in the veteran's brain, and, despite the 
veteran's weakened immune system, the veteran's immune system 
was able to "wall off" and stop the infection from 
progressing.  Nevertheless, the examiner inferred that these 
bacteria likely remained in the brain in the form of an 
abscess for many years.  And he stated that the brain 
infection and abscess "probably became active" in 1987 as a 
result of corticosteroid treatment for dermatitis.  In 
closing his opinion, the private physician stated that it was 
a "medical certainty" that the veteran's claimed in-service 
radiation exposure caused his brain abscess.    

By contrast, the IME opinion states that the "thought that 
the appellant's abscess was present for decades does not make 
scientific sense."  The examiner found it unlikely that 
radiation exposure in the 1950s led to a brain abscess in the 
1980s.  Rather, this examiner found dental treatment one 
month prior to the March 1988 surgery the likely cause of the 
abscess.  In support, this examiner noted treatment notes 
from the 1988 surgery referring to dental treatment.  He also 
noted the veteran's treatment with topical and oral steroids 
in the year or two prior to the diagnosis of brain abscess.  
But he found this treatment an unlikely "causative agent" 
due to the "long period" between treatment and diagnosis of 
abscess.  

As to the theory that the veteran had leucopenia which led to 
a brain infection, the IME examiner stated the following - 
according to the record, "at no time did [the veteran] have 
a documented low white blood cell count."  And he proceeded 
to state that he would not expect a low blood count at the 
time of the abscess because the radiation exposure occurred 
30 years prior to the abscess.  Indeed, the IME examiner 
found it extremely unlikely that "clinically meaningful 
immune system effects from radiation exposure would remain 30 
years later."  And he stated that the lack of evidence of 
any other infection is evidence that the veteran's immune 
system was not weakened.    

Again, the Board finds both the February 2006 private letter, 
and the December 2007 IME opinion to be probative.  However, 
the Board ultimately finds the IME opinion to be more 
persuasive. 

The private opinion is based entirely on the veteran's own 
reported history, and the examiner did not indicate that the 
claims file had been reviewed prior to rendering the opinion.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board 
is not bound to accept a physician's opinion when it is based 
on the recitations of a claimant).  Moreover, the Board finds 
the opinion speculative on the significant issue here - the 
examiner stated that leucopenia likely caused a weakening 
that led to brain infection.  But the record contains no 
evidence that the veteran had leucopenia, or any other white 
blood cell decrease, even though he may have been exposed to 
radiation in the 1950s.        

By contrast, the IME opinion is based on a review of the 
record, to include a review of the February 2006 private 
opinion.  And the IME opinion is supported by a rationale, 
which is supported by medical evidence of record.  Though the 
private examiner rests his logic on his speculation that the 
veteran may have had leucopenia in the 1950s, the IME 
examiner premised his opinion on actual evidence - that the 
veteran underwent dental treatment one month prior to his 
March 1988 craniotomy.  Moreover, this examiner undercuts the 
private examiner's statement regarding leucopenia - he noted 
the absence of evidence showing this disorder, and he noted 
that the absence of evidence of any other infection indicates 
that the veteran likely did not have such a disorder.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  Based on the IME opinion and supporting 
evidence of record, the Board finds that the evidence 
addressing the issue of medical nexus - between radiation 
exposure and the March 1988 craniotomy - preponderates 
against the veteran's claim.  See Alemany, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter, and those from his 
spouse.  While these statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  







ORDER

Entitlement to service connection for a convulsive disorder 
with headaches, status post craniotomy due to brain abscess, 
claimed as secondary to exposure to ionizing radiation, is 
denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


